t c memo united_states tax_court robert m and pamela price petitioners v commissioner of internal revenue respondent docket no filed date steven r toscher and michael stein for petitioners leslie van der wal and melissa d arndt for respondent memorandum opinion whalen judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for the taxable_year the sole issue for decision is whether petitioners’ alternative_minimum_tax_foreign_tax_credit is subject_to the limitation imposed by sec_59 - unless stated otherwise all section references are to the internal_revenue_code as in effect during this issue turns on whether the application of sec_59 to petitioners is precluded by article xxiv of the convention with respect to taxes on income and on capital hereinafter u s -canada treaty date u s - can t i a s no as amended by four protocols viz protocol amending the convention between the united_states of america and canada with respect to taxes on income and on capital date s treaty doc hereinafter first protocol protocol amending the convention between the united_states of america and canada with respect to taxes on income and on capital date as amended by the protocol on date s treaty doc hereinafter second protocol revised united states-canada protocol to amend the treaty on income and on capital date as amended by the protocols date and date s treaty doc hereinafter third protocol and protocol amending the convention between the united_states of america and canada with respect to taxes on income and on capital date as amended by protocols date date and date s treaty doc hereinafter fourth protocol the parties agree that if the court finds that petitioners’ alternative_minimum_tax_foreign_tax_credit is subject_to limitation under sec_59 then the deficiency in petitioners' federal income taxes for is dollar_figure they further agree that if the court finds that petitioners’ alternative_minimum_tax_foreign_tax_credit is not limited by sec_59 then no deficiency exists in petitioners' income_tax for the parties submitted this case fully stipulated pursuant to rule of the tax_court rules_of_practice and procedure the stipulation of facts and accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in santa barbara california at all times material to this proceeding mr price was a citizen_of_the_united_states of america and mrs price was a citizen of canada they were husband and wife and they resided in canada throughout mr price was employed as a stockbroker by newcrest capital inc a canadian corporation and all of the income that he received during came from canadian sources mr price reported his income on his separate canadian income_tax return and he paid income taxes to canada mrs price was not employed during and she - reported zero tax_liability on her separate canadian income_tax return petitioners timely filed a joint u s income_tax return for u s return on their u s return petitioners reported taxable_income of dollar_figure and precredit u s tax of dollar_figure petitioners claimed a foreign_tax_credit of dollar_figure based upon the taxes paid_by mr price to canada and they reported total u s tax after this credit of zero petitioners also reported alternative_minimum_tax of zero petitioners attached to their u s return a form_6251 alternative minimum tax---individuals on their form_6251 petitioners reported precredit tentative alternative_minimum_tax pursuant to sec_55 a of dollar_figure an alternative_minimum_tax_foreign_tax_credit of dollar_figure and alternative_minimum_tax of dollar_figure at the top of form_6251 appear the handwritten words treaty_override see form petitioners also attached to their u s return two forms treaty-based return position disclosure under sec_6114 or sec_7701 on one of the forms petitioners asserted that sec_59 is overruled or modified by article xxiv of the u s -canada treaty they set forth the following explanation of their position the taxpayer is taking the position that paragraph of article xxiv was enacted to eliminate double_taxation of citizens of the u s and that paragraph sec_1 and of article xxiv override u s domestic tax law therefore the foreign_tax_credit to be allowed by the u s under the canada-u s tax_convention should not be affected by the limitation in the u s amt rules respondent concedes that this form_8833 disclosed petitioners' position that a treaty of the united_states overrules or modifies an internal revenue law as required by sec_6114 respondent mailed a notice_of_deficiency to petitioners with respect to their u s return in that notice respondent determined that petitioners' alternative_minimum_tax for is dollar_figure respondent determined that petitioners' precredit alternative_minimum_tax was dollar_figure and that their alternative_minimum_tax_foreign_tax_credit was limited to dollar_figure or percent of that precredit amount in effect respondent determined that petitioners’ alternative_minimum_tax_foreign_tax_credit for is subject_to limitation under sec_59 contrary to the position set forth by petitioners on their form_8833 this case requires us to examine sec_59 and the provisions of the u s -canada treaty dealing with the elimination of double_taxation we must determine whether - - the statute and the treaty can be harmoniously applied or whether the provisions of the treaty_override the provisions of the statute as petitioners contend in interpreting a treaty and a statute that pertain to the same subject matter the general_rule is that the provisions of both should be construed to be in harmony 124_us_190 see also the cherokee tobacco 78_us_616 313_f2d_461 4th cir affg 36_tc_1011 am trust co v smyth 247_f2d_149 9th cir however if the provisions of one conflict with those of the other then the one adopted last in time generally prevails see 130_us_581 whitney v robertson supra pincite 113_tc_158 98_tc_672 affd without published opinion 15_f3d_1160 d c cir as the supreme court explained in whitney v robertson supra pincite by the constitution a treaty is placed on the same footing and made of like obligation with an act of legislation both are declared by that instrument to be the supreme law of the land and no superior efficacy is given to either over the other when the two relate to the same subject the courts will always endeavor to construe them so as to give effect to both if that can be done without violating the language of either but if - jj - the two are inconsistent the one last in date will control the other provided always the stipulation of the treaty on the subject is self- executing the u s -canada treaty as amended by the first and second protocols entered into force on date paragraph of article xxiv provides the general_rule as follows in the case of the united_states subject_to the provisions of paragraph sec_4 and double_taxation shall be avoided as follows in accordance with the provisions and subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof the united_states shall allow to a citizen or resident_of_the_united_states or to a company electing to be treated as a domestic_corporation as a credit against the united_states tax on income the appropriate amount of income_tax paid_or_accrued to canada paragraph of article xxiv provides the following rule applicable to u s citizens who are residents in canada where a united_states citizen is a resident of canada the following rules shall apply a canada shall allow a deduction from the canadian tax in respect of income_tax paid_or_accrued to the united_states in respect of profits income or gains which arise within the meaning of paragraph in the united_states except that such deduction need not exceed the amount of the tax that would be paid to the united_states if the resident were not a united_states citizen and --- - b for the purposes of computing the united_states tax the united_states shall allow as a credit against united_states tax the income_tax paid_or_accrued to canada after the deduction referred to in subparagraph a the credit so allowed shall not reduce that portion of the united_states tax that is deductible from canadian tax in accordance with subparagraph a in congress revamped the alternative_minimum_tax imposed on noncorporate taxpayers see tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 as amended at that time former sec_55 imposed an alternative_minimum_tax on noncorporate taxpayers equal to the excess of the tentative_minimum_tax over the regular_tax the term regular_tax was defined to mean the regular_tax_liability for the taxable_year as defined in sec_26 reduced by the foreign_tax_credit allowable under sec_27 sec_55 former sec_55 defined tentative_minimum_tax as an amount equal to percent of so much of the alternative_minimum_taxable_income for the taxable_year as exceeded the exemption_amount reduced by the alternative_minimum_tax_foreign_tax_credit for the year former sec_59 defined alternative_minimum_tax_foreign_tax_credit as the foreign_tax_credit allowed by sec_27 with certain adjustments that we need not detail here and former sec_59 a the predecessor of the --- - provision at issue in this case limited the credit to percent of the precredit tentative_minimum_tax liability therefore no more than percent of the alternative_minimum_tax could be offset under former sec_59 with changes that are not material to this case the alternative_minimum_tax provisions as amended by tra apply to the taxable_year in issue the current version of sec_59 a the provision at issue provides as follows limitation to percent of tax -- a in general --the alternative_minimum_tax_foreign_tax_credit for any taxable_year shall not exceed the excess if any of-- the pre-credit_tentative_minimum_tax for the taxable_year over percent of the amount which would be the pre-credit_tentative_minimum_tax without regard to the alterative tax net_operating_loss_deduction and sec_57 a be in during its consideration of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 congress reviewed the relationship of the internal_revenue_code and treaties as originally enacted in former sec_7852 had provided that no provision of the internal_revenue_code was to apply in any case where its application would be contrary to any treaty -- - obligation of the united_states in effect on the date of enactment of the code see s rept pincite- more recently congress had specifically provided from time to time that it intended certain amendments of the internal_revenue_code to prevail over treaties in case of a conflict id in tamra congress amended sec_7852 to provide that neither a provision of a treaty nor a law of the united_states affecting revenue shall have preferential status by reason of its being a treaty or a law tamra sec_1012 102_stat_3531 congress intended this change to place treaties and revenue statutes on the same footing so that conflicts in their provisions would be resolved under the rule that the provision adopted later in time controls s rept supra pincite congress also intended this change to codify the approach of the courts under which the same canons of construction applied to the interaction of two statutes enacted at different times would be applied to the interaction of revenue statutes and treaties enacted and entered into at different times id pincite in addition to amending sec_7852 congress enacted the following provision as sec_1012 aa of tamra certain amendments to apply notwithstanding treaties ---the following amendments made by the reform act viz tra shall apply notwithstanding any treaty obligation of the united_states in effect on the date of the enactment of the reform act a the amendments made by sec_1201 of the reform act b the amendments made by title vii of the reform act to the extent such amendments relate to the alternative_minimum_tax_foreign_tax_credit thus congress specifically codified the later-in-time_rule with respect to sec_59 see s rept supra pincite the third protocol signed on date which entered into force on date made changes to article xxiv affecting credits for social_security_tax corporate tax exemptions and the tax treatment of dividends interest and royalties third protocol art these amendments did not alter the general_rule of article xxiv found in paragraph as stated above id u s -canada treaty art xxiv par significantly article of the third protocol amended paragraph of article ii of the u s -canada treaty setting forth the taxes covered by the u s -canada treaty that paragraph was amended to read as follows notwithstanding paragraph the taxes existing on date to which the convention shall apply are bo in the case of the united_states the federal income taxes imposed by the internal_revenue_code_of_1986 thus the third protocol makes specific reference to the internal_revenue_code_of_1986 the code as renamed by tra tra sec_2 100_stat_2095 the fourth protocol was signed on date and entered into force on date the fourth protocol made no modifications to article xxiv of the u s - canada treaty there is no mention in the third or the fourth protocol of the enactment of sec_59 by tra or the enactment of sec_1012 aa of tamra petitioners contend that a conflict exists between sec_59 and article xxiv of the u s -canada treaty and that article xxiv of the u s -canada treaty which is the later expression of the sovereign will of the united_states by reason of the entry into force of the third and fourth protocols precludes the application of sec_59 to them petitioners contend that as a result their alternative_minimum_tax_foreign_tax_credit cannot be reduced by the limitation set forth in sec_59 in support of their position that the application of sec_59 conflicts with the provisions of article xxiv petitioners make three arguments first petitioners point out that paragraph of article xxiv provides that the treaty is subject_to the limitations of the law of the united_states as it may be amended from time to time without changing the general principle hereof petitioners argue that sec_59 is not only adverse to the principle of the elimination of double_taxation but repudiates that principle in that it subjects a certain portion of a u s taxpayer's income to double_taxation thus they argue that sec_59 is not an amendment of u s law that 1s compatible with article xxiv of the treaty dealing with the elimination of double_taxation second they argue that sec_59 cannot be harmonized with paragraph sec_4 and of article xxiv and that the entire paragraph is subject_to the provisions of paragraph sec_4 and according to petitioners paragraph sec_4 and of article xxiv provide in substance that the united_states and canada have agreed to a method for allocating a u s citizen's tax_liabilities between the two countries in the case of a u s citizen who resides in canada in making that allocation petitioners argue the united_states has agreed that a u s citizen residing in canada need not pay u s income_tax greater than the amount that would have been paid_by a taxpayer who is not a u s citizen petitioners argue that this means that since they had no u s -source income in they would not have been subject_to alternative_minimum_tax if they were not u s citizens therefore petitioners argue the sec_59 limitation is not applicable to them by reason of the provisions of article xxiv finally petitioners argue that this court has previously determined that a conflict exists between sec_59 and the u s -canada treaty in jamieson v commissioner tcmemo_1995_550 affd without published opinion 132_f3d_1481 d c cir in support of their position that the treaty is the last expression of the sovereign will of the united_states petitioners rely on the fact that the ratification of the third and fourth protocols in and took place some nine and eleven years following the enactment of sec_59 petitioners argue that treaty protocols are the last expression of sovereign will of the contracting parties even if the relevant treaty provision is not amended moreover petitioners point out that the amendments made by article sec_1 and of the third protocol did affect the provisions at issue in this case -- - paragraph sec_1 and of article xxiv of the u s --canada treaty recently in kappus v commissioner tcmemo_2002_ we decided the very issue presented in the instant case the taxpayers in that case made virtually the same argument as petitioners we pointed out that in order for the taxpayers to prevail we would have to find both that sec_59 and article xxiv of the treaty are in conflict and that the u s -canada treaty is later in time we pointed out if the treaty and sec_59 are not in conflict then effect must be given to the provisions of both without regard to which of the two is later in time pekar v commissioner x t c in that event we must find that petitioners are subject_to sec_59 on the other hand if there is a conflict between the two and if sec_59 as opposed to the treaty is found to be later in time then sec_59 controls as the last expression of the sovereign will jamieson v commissioner tcmemo_1995_550 affd without published opinion 132_f3d_1481 d c cir in kappus we disagreed with the taxpayers' position that there is a conflict between sec_59 and article xxiv of the u s -canada treaty and we agreed with the commissioner that sec_59 and the provisions of article xxiv of the u s -canada treaty can be applied -- - harmoniously we addressed the taxpayers' argument as follows petitioners’ argument misses the mark petitioners urge us to find a conflict between sec_59 and article xxiv of the treaty based upon the third and fourth protocols but they fail to address the effect of the enactment of sec_1012 of tamra as discussed above in sec_1012 of tamra congress provided that sec_701 of the tax_reform_act_of_1986 including sec_59 would apply notwithstanding any treaty obligation of the united_states in effect on the date of the enactment of the reform act the third and fourth protocols on which petitioners rely became effective after congress enacted sec_59 of the code and sec_1012 of tamra neither of the later protocols mentions the limitation of the alternative_minimum_tax_foreign_tax_credit imposed by sec_59 or sec_1012 of tamra thus neither the third or fourth protocol contains a clearly expressed intent to supercede sec_59 to the contrary the language of the third protocol comtemplates that the u s -canada treaty accepted the changes to u s revenue laws that were made by the tax_reform_act_of_1986 including the enactment of sec_59 as noted above article of the third protocol expressly provides that the taxes existing on date to which the treaty applies in the case of the united_states are the federal income taxes imposed by the internal_revenue_code_of_1986 tra sec_2 redesignated the internal_revenue_code of the internal_revenue_code_of_1986 it was also the statute that substantially revised the alternative_minimum_tax on noncorporate taxpayers and enacted the predecessor of sec_59 tax_reform_act_of_1986 sec_701 100_stat_2320 sec_1012 aa of tamra which codified the last in time rule with respect to the revision of the alternative_minimum_tax rules was enacted as a technical amendment to the tax_reform_act_of_1986 and was made effective as if it had been included therein tamra sec_1012 aa 102_stat_3532 thus the third protocol specifically takes into account as the taxes to which the convention shall apply the alternative_minimum_tax as amended by the tax_reform_act_of_1986 including the limitation on the alternative_minimum_tax_foreign_tax_credit imposed by sec_59 accordingly we find that there is harmony between provisions of the u s -canada treaty and sec_59 pekar v commissioner supra pincite brooke v commissioner tcmemo_2000_194 affd 13_fedappx_7 d c cir for the reasons set forth in our opinion in kappus v commissioner supra we reject petitioners' position that there is conflict between the provisions of the u s - canada treaty and sec_59 and we find that petitioners are subject_to sec_59 on the basis of the foregoing decision will be entered for respondent
